NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



HARRY C. WALTERS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-4898
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Harry C. Walters, pro se.



PER CURIAM.

             Affirmed.




CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.